    Case: 1:20-cv-01105 Document #: 34 Filed: 06/02/20 Page 1 of 4 PageID #:428




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

BLET GCA UP Central Region, et al.,           )
          Plaintiffs,                         )
                                              )      No. 20 C 1105
       v.                                     )
                                              )      Judge Ronald A. Guzmán
Union Pacific Railroad Company,               )
              Defendant.                      )


                         MEMORANDUM OPINION AND ORDER

        For the reasons stated below, Defendant’s motion to dismiss [7] is granted. This case
and the related case (No. 20 C 1115) are dismissed for lack of subject-matter jurisdiction. Both
cases are terminated.

                                         STATEMENT

        Plaintiffs, unions representing locomotive engineers, sued Union Pacific Railroad
Company (“UPRC”) when it made changes to its attendance policy, alleging that the changes
constitute “work rules,” about which UPRC was required to bargain. UPRC moves to dismiss
the complaint, contending that, under the Railway Labor Act, 45 U.S.C. § 153 (the “Act”),
Plaintiffs’ claim is a minor dispute over which the Court lacks jurisdiction.

       As the Seventh Circuit has explained, “any change to pay, rules, or conditions must be
authorized by contract or as the result of bargaining.” Bhd. of Locomotive Eng’rs & Trainmen v.
Union Pac. R.R. Co., 879 F.3d 754, 757 (7th Cir. 2017). The Seventh Circuit further explains
that

               [e]mbedded in the Act is a strong preference for arbitration, as opposed to
               judicial resolution of disputes. If a disagreement arises over the formation or
               amendment of a collective bargaining agreement (CBA), it is considered a
               “major” dispute under the Act, and it must be decided by a court. If, on the other
               hand, it relates only to the interpretation or application of an existing agreement,
               it is labeled “minor” and must go to arbitration.

               ...

               The burden on a railroad to convince the court that its changes are only an
               interpretation or application of an existing CBA is quite low. If the railroad can
               articulate an argument that is “neither obviously insubstantial or frivolous, nor
               made in bad faith,” the court lacks jurisdiction to do anything but dismiss the case
               and allow arbitration to go forward.
      Case: 1:20-cv-01105 Document #: 34 Filed: 06/02/20 Page 2 of 4 PageID #:429




Id. at 755-56.

        As noted, “[t]o determine whether the dispute in this case is a major or minor dispute,
this court must refer to the parties’ existing collective bargaining agreement.” Ry. Labor
Executives Ass’n v. Norfolk & W. Ry. Co., 833 F.2d 700, 705 (7th Cir. 1987). Importantly, “the
parties’ collective agreement . . . includes both the specific terms set forth in the written
agreement and any well[-]established practices that constitute a ‘course of dealing’ between the
carrier and employees.” Id. In Railway Labor Executives, the Seventh Circuit considered
whether the railroad’s imposition of a drug-screen test as part of a urinalysis was a minor dispute
that was subject to arbitration. In holding that it was, the Seventh Circuit reasoned as follows:

                 We . . . hold that the drug screen urinalysis, unilaterally imposed by N & W as
                 part of all employee medical examinations, is a minor dispute. We cannot say
                 that N & W’s reliance on the parties’ agreement for authorization of its drug
                 testing program is “frivolous” or “obviously insubstantial.” The parties’ past
                 practice has been to accord N & W unilateral authority to determine the
                 appropriate tests to conduct during required medical examinations. The addition
                 of a drug screen as a second component of the urinalysis previously required of
                 all employees does not constitute such a drastic change in the nature of the
                 employees’ routine medical examination or the parties’ past practices that it
                 cannot arguably be justified by reference to the parties’ agreement.

Id. at 706 (internal citation omitted).

       Applying this approach, the Court finds that UPRC’s revision of its attendance policy is a
minor dispute. With its motion to dismiss, UPRC submitted the affidavit of Brant Hanquist,
UPRC’s General Director of Labor Relations, who attests that UPRC’s system-wide attendance
policy was unilaterally adopted in 1998 and was not negotiated with any labor union.1 (Def.’s
Mem. Supp. Mot. Dismiss, Ex. 1, Hanquist Decl., Dkt. # 8-1, ¶ 9.) Hanquist further states that
UPRC also unilaterally modified its attendance in February 1999, January 2004, and November
2006. (Id. ¶¶ 10-12.)

        As a result of the 2006 modification, one of the same plaintiffs in this case, the BLET
General Committee Adjustment for the Central Division, among others, sued, claiming that the
action violated the FMLA and was a repudiation of the parties’ 1952 Laying Off and Leave of
Absence Agreement. UPRC moved to dismiss the claim, asserting that the because the
plaintiffs’ claim dealt with an issue of contract interpretation, it was a minor dispute, which had
to be arbitrated. The court agreed, stating as follows:

                 In order for plaintiffs to proceed on their claim that the . . . [new] Attendance
                 Policy eradicates their right to layoff under the 1952 Agreement, the court must
                 first be able to determine what right to layoff the 1952 Agreement provides the

1 “
  To determine whether subject matter jurisdiction exists, a court may look past the complaint to
any pertinent evidence.” Amling v. Harrow Indus. LLC, 943 F.3d 373, 376 (7th Cir. 2019).

                                                  2
       Case: 1:20-cv-01105 Document #: 34 Filed: 06/02/20 Page 3 of 4 PageID #:430




                 plaintiff engineers. This is an issue of contract interpretation and is subject to
                 mandatory arbitration unless Union Pacific’s proffered interpretation of the 1952
                 Agreement is frivolous, or not arguably justified.

(Bhd. of Locomotive Eng’rs & Trainmen v. Union Pac. R.R. Co., No. 07 C 160 (N.D. Ill.),
6/17/07 Order, Dkt. # 37, at 2-3.) Finding UPRC’s position arguably justified and not frivolous,
the court stayed the claim pending arbitration. (Id. at 3.)

        UPRC subsequently made additional unilateral modifications or updates to the
attendance policy in January 2011, September 2015, May 2017, and January 2018. (Def.’s
Mem. Supp. Mot. Dismiss, Ex. 1, Hanquist Decl., Dkt. # 8-1, ¶¶ 15-18.) The history of UPRC’s
unilateral modifications without negotiation provides a basis for it to assert that its course of
dealing with Plaintiffs allowed it to make the most recent modification; UPRC’s position is
arguably justified and not frivolous. See Ry. Labor Executives, 833 F.2d at 706 (“The parties’
past practice has been to accord N & W unilateral authority to determine the appropriate tests to
conduct during required medical examinations. The addition of a drug screen as a second
component of the urinalysis previously required of all employees does not constitute such a
drastic change in the . . . parties’ past practices that it cannot arguably be justified by reference to
the parties' agreement.”). Plaintiffs’ challenge to the 2020 attendance-policy modification is thus
a minor dispute that the Court must send to arbitration.

        Plaintiffs’ argument that there is no contract to interpret is unavailing. As Plaintiffs
acknowledge, “the relevant terms of an agreement are not only those that are written down; they
also include the parties’ practice, usage, and custom as they carry out their agreement.” Bhd. of
Locomotive Eng’rs & Trainmen, 879 F.3d at 758. In a similar challenge to drug-testing rules
promulgated by a railroad, the Supreme Court noted that “[i]n the past, the parties have left the
establishment and enforcement of medical standards in Conrail’s hands.” Consol. Rail Corp. v.
Ry. Labor Executives’ Ass’n, 491 U.S. 299, 317 (1989) (“Conrail”). Looking at Conrail’s
historical practice of treating drug tests as a medical concern, the Supreme Court concluded that
“Conrail’s interpretation of the range of its discretion as extending to drug testing is supported
by the general breadth of its freedom of action in the past, and by its practice of including drug
testing within routine medical examinations in some circumstances.” Id. Accordingly, the
Supreme Court concluded that because “Conrail’s contractual arguments are not obviously
insubstantial, we hold that the case before us constitutes a minor dispute that is within the
exclusive jurisdiction of the Board.” Id. at 320.2

2
    In so finding, the Supreme Court stated as follows:

          We go no further than to hold that Conrail has met the light burden of persuading this
          Court that its drug-testing practice is arguably justified by the implied terms of its
          collective-bargaining agreement. We do not seek to minimize any force in the Union’s
          arguments that the discretion afforded Conrail by the parties’ implied agreement, as
          interpreted in light of past practice, cannot be understood to extend this far.

Conrail, 491 U.S. 320.

                                                   3
    Case: 1:20-cv-01105 Document #: 34 Filed: 06/02/20 Page 4 of 4 PageID #:431




        The Court finds that under the same analysis, UPRC’s contention that it can unilaterally
alter the attendance policy is arguably justified and not frivolous. This case and the related case
(No. 20 C 1115) are dismissed for lack of subject-matter jurisdiction.




Date: June 2, 2020                                    _____________________________
                                                      Ronald A. Guzmán
                                                      United States District Judge




                                                 4
